      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - x

UNITED STATES OF AMERICA          :

          - against -             :    DECISION AND ORDER

GIOVANNI CASTELLANOS,             :    20 Civ. 2758 (DC)
                                       15 Civ. 3196 (DC)
                 Defendant.       :    13 Cr. 40 (DC)

- - - - - - - - - - - - - - - x

APPEARANCES:           GIOVANNI CASTELLANOS
                       Defendant Pro Se
                       DIN: 68000-054
                       USP Lee
                       Jonesville, Virginia 24263

CHIN, Circuit Judge:

          On June 9, 2014, defendant Giovanni Castellanos

pleaded guilty to conspiracy to commit robbery in violation of

18 U.S.C. § 1951 and possession of a firearm during and in

relation to a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A)(i).     On October 30, 2014, I sentenced him

principally to 240 months' imprisonment on the first count, and

60 months' imprisonment on the second count, to run

consecutively.    On December 10, 2019, I vacated Mr.

Castellanos's count two conviction in light of United States v.

Davis, 139 S. Ct. 2319, 2336 (2019), and United States v.

Barrett, 937 F.3d 126, 127 (2d Cir. 2019).        I also entered an
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 2 of 10



amended judgment reflecting a conviction on count one only and a

revised sentence of 240 months.      (13-cr-40 (DC), Dkt. No. 111).

          Proceeding pro se, Mr. Castellanos now moves pursuant

to 28 U.S.C. § 2255 to vacate, set aside, or correct the amended

judgment, arguing that (1) I erred in failing to also vacate his

count one conviction and (2) his lawyer at the time of his

guilty plea was ineffective for (a) failing to the raise the

crime of violence issue identified in Davis, and (b) advising

him that it was in his best interest to waive the statute of

limitations challenge to his counts of conviction.1         For the

reasons set forth below, the motion is DENIED.2


                               BACKGROUND

          As set forth in more detail in my 2015 order denying

Mr. Castellanos's first habeas petition, see Dkt. 13-cr-40, No.

102, Mr. Castellanos's convictions stem from his participation


     1     Mr. Castellanos did not raise the statute of limitations
argument in his initial petition to this Court, but he raised it in
his petition for leave to file a successive habeas petition with the
Second Circuit, which was transferred back to me as unnecessary in
light of the amended judgment. (See 13-cr-40, Dkt. Nos. 112, 115).
Although Mr. Castellanos has not "request[ed] leave from the district
court to file an amended § 2255 motion" adding this claim, as
instructed by the Second Circuit, Dkt No. 115 at 2, I nonetheless
consider the argument.
     2     Because I find that "it plainly appears from the face of
the [§ 2255] motion . . . and the prior proceedings in the case that
[Mr. Castellanos] is not entitled to relief," I do not order the
United States Attorney to file an answer to the instant motion. See
Rules Governing Section 2255 Proceedings for the U.S. Dist. Courts
4(b); Armienti v. United States, 234 F.3d 820, 822-23 (2d Cir. 2000).


                                   -2-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 3 of 10



in a 2003 drug-related robbery during which he shot and killed

one of the victims, Souleymane Kane. (PSR ¶¶ 6, 9; Plea Tr. at

16:18-17:1).

          On June 9, 2014, Mr. Castellanos pleaded guilty to two

counts, pursuant to a plea agreement: (1) conspiracy to commit

robbery in violation of 18 U.S.C. § 1951; and (2) using,

carrying, and possessing a firearm during and in relation to a

crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(i).

(Plea Tr. at 18:5-25, 19:1-2).      Although Mr. Castellanos's

indictment included a charge under 18 U.S.C § 1111(a), which

could have triggered capital punishment under 18 U.S.C. § 924(j)

and may be brought at any time, see 18 U.S.C. § 3281, the

charges to which Mr. Castellanos pleaded were not capital

offenses, and consequently carried a five-year statute of

limitations.   See 18 U.S.C. § 3282.      In his plea agreement with

the government, however, Mr. Castellanos agreed to waive a

statute of limitations defense.      (Plea Tr. at 11:8-12).      At the

plea hearing, Mr. Castellanos confirmed his understanding that

in waiving the statute of limitations, he "would not be able to

argue that the government took too much time to charge [him]."

(Plea Tr. at 11:13-17).

          On October 30, 2014, I sentenced Mr. Castellanos to a

term of imprisonment of 300 months, followed by three years of

supervised release. (Sent. Tr. at 10:12-19).        Judgment was

                                   -3-
         Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 4 of 10



entered on October 31, 2014.         Mr. Castellanos did not appeal his

conviction.

             On April 17, 2015, proceeding pro se, Mr. Castellanos

moved pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

correct his sentence on the grounds of ineffective assistance of

counsel.     I denied the petition on July 30, 2015, in part

because I determined that there was ample evidence in the record

supporting Mr. Castellanos's count one conviction. (Dkt. No. 102

at 7).

             On November 26, 2019, Mr. Castellanos again moved

pursuant to 28 U.S.C. § 2255, this time represented by new

counsel and with the consent of the government, "to vacate his

Count Two conviction and 60-month consecutive sentence," in

light of Davis and Barrett.        (Dkt. No. 109).     I granted the

motion on December 10, 2019, and entered an amended judgment

reflecting a conviction on count one only and a 240-month

sentence.     (Dkt. Nos. 110-111).

             Proceeding pro se, Castellanos filed the instant

motion to vacate, set aside, or correct his sentence pursuant to

28 U.S.C. § 2255 on April 2, 2020.          (Dkt. No. 112).

                                  DISCUSSION

             Mr. Castellanos's motion is denied.         First, Mr.

Castellanos has failed to show error in my entry of the amended




                                      -4-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 5 of 10



judgment.     Second, Mr. Castellanos fails to show that his

counsel (at the time of his guilty plea) was ineffective.

A.   The Amended Judgment

             Mr. Castellanos first argues that I erred in vacating

only his count two conviction in the amended judgment I entered

on December 10, 2019.     In his motion submitted jointly with the

government on November 26, 2019, however, Mr. Castellanos's new

counsel wrote "the parties agree that this Court should grant

Castellanos's motion, vacate his Count Two conviction and

consecutive 60-month sentence, and enter an amended judgment

reflecting only a conviction on Count One, and a 240-month

sentence."    (Dkt. No. 109 at 2) (emphasis added).       Thus, I

granted Mr. Castellanos precisely the relief he sought.

Moreover, as I stated in my 2015 order denying Mr. Castellanos's

first habeas petition, there was ample evidence in the record to

support Mr. Castellanos's count one conviction.         Thus, this

argument provides no basis for habeas relief.         See United States

v. Wellington, 417 F.3d 284, 290 (2d Cir. 2005) ("[B]ecause

defendant cannot complain of an error that he himself invited,

he is not entitled to relief."); see also Brecht v. Abrahamson,

507 U.S. 619, 633–34 (1993) ("the writ of habeas corpus has

historically been regarded as an extraordinary remedy, a bulwark

against convictions that violate fundamental fairness," and

"[t]hose few who are ultimately successful in obtaining habeas

                                   -5-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 6 of 10



relief are persons whom society has grievously wronged and for

whom belated liberation is little enough compensation")

(internal quotations and alteration omitted)).

B.   Ineffective Assistance of Counsel

             Mr. Castellanos's additional claims to ineffective

assistance of his original counsel also lack merit.          Castellanos

argues that his then-counsel was ineffective for (1) failing to

raise the crime of violence issue identified in Davis at the

time of his guilty plea; and (2) failing to explain the part of

his plea agreement that required him to waive a statute of

limitations challenge to his counts of conviction.         Because

Castellanos cannot show prejudice as to the first ground or

deficient performance as to the second, these arguments fail.

     1.      Applicable Law

             To demonstrate ineffective assistance of counsel, a

petitioner must satisfy the two-pronged test set forth in

Strickland v. Washington, 466 U.S. 668 (1984).         First, "the

defendant must show that counsel's performance was deficient,"

and "fell below an objective standard of reasonableness."              Id.

at 687-88.     To prevail, a petitioner must "overcome the

presumption that, under the circumstances, the challenged action

'might be considered sound trial strategy.'"        Id. at 689

(quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).          Thus,

"a guilty plea cannot be attacked as based on inadequate legal

                                   -6-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 7 of 10



advice unless counsel was not 'a reasonably competent attorney'

and the advice was not 'within the range of competence demanded

of attorneys in criminal cases.'"        Id. at 687 (quoting McMann v.

Richardson, 397 U.S. 759, 770-71 (1970)).

          Second, "the defendant must show that the deficient

performance prejudiced the defense."        Id. at 687.   Where a

petitioner's conviction resulted from his own guilty plea, he

must show that "there is a reasonable probability that were it

not for counsel's errors, he would not have pled guilty and

would have proceeded to trial."      United States v. Arteca, 411

F.3d 315, 320 (2d Cir. 2005) (citing Hill v. Lockhart, 474 U.S.

52, 59 (1985)).

     2.   Application

          Mr. Castellanos first argues that his counsel at

sentencing was ineffective for failing to raise the crime of

violence issue identified in Davis.       This argument fails because

even if the failure of Mr. Castellanos's counsel to identify the

crime of violence issue later held unconstitutional by the

Supreme Court in Davis "fell below an objective standard of

reasonableness," id. at 688, Davis applies only to his count two

conviction, which has since been vacated.        Thus, any deficiency

stemming from this failure has been remedied, and Mr.

Castellanos cannot show prejudice.




                                   -7-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 8 of 10



          Second, Castellanos argues that his counsel was

ineffective for advising him that it was in his best interest to

waive the statute of limitations challenge to his count one

conviction.   See Pet. to Second Circuit at 8.        He contends that

had he not waived the statute of limitations, "he could not have

been convicted in a district court."       (Id.).

          Mr. Castellanos's argument reflects a misunderstanding

of the law, as well as the circumstances that led to his plea

conviction.   Before Mr. Castellanos entered into a plea

agreement with the government, he was charged with a murder

count that had no statute of limitations and for which, had he

been convicted at trial, he could have been sentenced to death.

(See Indictment, Dkt. No. 2; see also Dkt. No. 12 (order

appointing capital counsel)).      Instead, by agreeing to waive a

statute of limitations challenge to lesser charges, Mr.

Castellanos was able to obtain a 300-month sentence of

imprisonment which now, in light of an intervening change in the

law, has been reduced to 240 months.       Thus, the advice of Mr.

Castellanos's lawyer that he agree to waive a statute of

limitations challenge in exchange for the removal of the death

penalty as a potential sentence cannot be said, in light of the

evidence of Mr. Castellanos's guilt, to fall outside of "the

range of competence demanded of attorneys in criminal cases."

Strickland, 466 U.S. at 687 (internal quotation marks omitted);

                                   -8-
      Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 9 of 10



see also Cullen v. United States, 194 F.3d 401, 404 (2d Cir.

1999) ("A defense lawyer in a criminal case has the duty to

advise his client fully on whether a particular plea to a charge

appears to be desirable." (internal quotation marks and emphasis

omitted)).

             Accordingly, because both Castellanos's arguments are

meritless, defense counsel's assistance was objectively

reasonable, and his performance did not prejudice Castellano's

defense.

                               CONCLUSION

             For the reasons set forth above, Castellanos has

failed to show a basis for relief under 28 U.S.C. § 2255.

Accordingly, his motion for relief is DENIED.         Because

Castellanos has not made a substantial showing of the denial of

a constitutional right, I decline to issue a certificate of

appealability.     See 28 U.S.C. § 2253 (as amended by the

Antiterrorism and Effective Death Penalty Act).         I certify

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal taken from

this order would not be taken in good faith.        The Clerk of Court

is respectfully directed to mail a copy of this Order to

Mr. Castellanos to the address listed above.




                                   -9-
     Case 1:13-cr-00040-DC Document 116 Filed 10/26/20 Page 10 of 10



          SO ORDERED.

Dated:    New York, New York
          October 26, 2020
                                           S/ Denny Chin ______________
                                           DENNY CHIN
                                           United States Circuit Judge
                                           Sitting by Designation




                                  - 10 -
